This is an appeal from a decree of the New Jersey Prerogative Court advised by Vice-Ordinary Fielder reversing a decree of the Hudson County Orphans Court which denied probate to a paper-writing purporting to be the last will and testament of Mary Loori, deceased, on the ground that the alleged will "is an unjust or unnatural will;" that due execution was not proved and that it was the result of undue influence.
The Prerogative Court, in reversing the decree, found the uncontradicted testimony to be that the execution of the *Page 317 
will was attended with all the statutory formalities. We are in entire agreement with this conclusion. On the other main question of whether the testatrix was unduly influenced by the beneficiaries named, we are also in accord with the Vice-Ordinary that undue influence was not proved by the caveator.
We have carefully examined and considered the argument and briefs of the parties and conclude that the findings of facts of the learned Vice-Ordinary and his legal conclusions are amply supported by the proofs and the authorities cited by him.
For affirmance — THE CHIEF-JUSTICE, PARKER, CASE, BODINE, DONGES, HEHER, PERSKIE, PORTER, COLIE, DEAR, WELLS, RAFFERTY, HAGUE, THOMPSON, JJ. 14.
For reversal — None.